



Exhibit 10.1


AMENDMENT NO. 4 TO SELECTED DEALER AGREEMENT


This Amendment No. 4 (this “Amendment”), dated as of the 8th day of December,
2016 and effective as of January 1, 2017 (the “Effective Date”), is made by and
among each of Hines Global REIT II, Inc., a Maryland corporation (the
“Company”), Hines Securities, Inc., a Delaware corporation (the “Dealer
Manager”), Hines Global REIT II Advisors LP, a Texas limited partnership (the
“Advisor”), (collectively, the “Issuer Entities”) and Ameriprise Financial
Services, Inc. (“Ameriprise”).


WHEREAS, the Issuer Entities and Ameriprise have entered into a Selected Dealer
Agreement dated December 31, 2014, as amended by the Amendment to Selected
Dealer Agreement dated February 27, 2015, Amendment No. 2 to Selected Dealer
Agreement dated September 3, 2015 and Amendment No. 3 to Selected Dealer
Agreement, effective as of April 11, 2016 (the “Selected Dealer Agreement”) that
sets forth the understandings and agreements whereby Ameriprise will offer and
sell, on a best efforts basis, for the account of the Company, shares (“Shares”)
of common stock (the “Common Stock”) of the Company registered pursuant to the
Registration Statement and Prospectus filed with the Securities and Exchange
Commission, as the same may be amended or supplemented from time to time (the
“Offering Documents”); and


WHEREAS, prior to the Effective Date, (i) pursuant to Section 3(d) of the
Selected Dealer Agreement (a) the Dealer Manager re-allows to Ameriprise a
marketing fee (the “Marketing Fee”) and (b) the Advisor pays or causes to be
paid to Ameriprise the amount of any bona fide, itemized, separately invoiced
due diligence expenses (the “Due Diligence Expenses”), (ii) pursuant to Section
6(a)(viii) of the Selected Dealer Agreement, the Dealer Manager will pay or
cause to be paid, subject to Section 6(d) of the Selected Dealer Agreement, and
as mutually agreed upon by the parties to the Selected Dealer Agreement,
Ameriprise’s costs of technology associated with the offering, other costs and
expenses related to such technology costs, and the facilitation of the marketing
of the Shares and the ownership of such Shares by Ameriprise’s customers,
including fees to attend Company-sponsored conferences (the “Distribution
Expenses”), and (iii) pursuant to Section 6(b) of the Selected Dealer Agreement,
the Company may reimburse Ameriprise to the extent that Ameriprise’s compliance
with an Ad Hoc Request (as defined in Section 6(b) of the Selected Dealer
Agreement) would cause Ameriprise to incur additional material expenses, in
which case the Company and Ameriprise will mutually agree as to the payment of
such expenses between the parties (the “Ad Hoc Request Expenses” and,
collectively with the Marketing Fee, the Due Diligence Expenses, and the
Distribution Expenses, the “Cost Reimbursement Compensation”); and


WHEREAS, American Enterprise Investment Services Inc. (“AEIS”) , an SEC
registered broker-dealer and FINRA member (CRD # 26506) is an affiliate of
Ameriprise and provides clearing and related services solely and exclusively for
Ameriprise;


WHEREAS, the Dealer Manager and AEIS are parties to that certain Alternative
Investment Product Networking Services Agreement, dated March 23, 2012 as
amended, pursuant to which the broker-controlled accounts of Ameriprise’s
customers that invest in the Company will be processed and serviced; and


WHEREAS, Ameriprise intends to migrate its cost reimbursement-related operations
to AEIS as of the Effective Date, and thereafter AEIS shall provide such
services to Ameriprise and financial advisors affiliated with Ameriprise.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Issuer Entities and Ameriprise agree as
follows:







--------------------------------------------------------------------------------





1.    As of the Effective Date, the Dealer Manager shall cease paying the Cost
Reimbursement Compensation to Ameriprise and shall have no further obligation to
pay the Cost Reimbursement Compensation to Ameriprise, other than those amounts
incurred prior to the Effective Date.


2.    As of the Effective Date and continuing thereafter, AEIS will perform, for
the benefit of the stockholders of the Company who are clients of Ameriprise,
certain broker-dealer services including, but not limited to, distribution,
marketing, administration and stockholder servicing support (the “Cost
Reimbursement Services”), which were previously performed by Ameriprise under
the Selected Dealer Agreement. Cost Reimbursement Services performed by AEIS
will further include product due diligence, training and education, and other
support-related functions. These Cost Reimbursement Services will be performed
at AEIS by associated persons of AEIS.


3.     As of the Effective Date and continuing thereafter, in consideration of
the Cost Reimbursement Services to be provided by AEIS, (i) the Marketing Fee
shall be re-allowed directly to AEIS by the Dealer Manager, (ii) the amount of
any Due Diligence Expenses shall be paid by the Advisor directly to or on behalf
of AEIS (as directed by AEIS), (iii) the Dealer Manager shall pay or cause to be
paid directly to AEIS the amount of any Distribution Expenses incurred by AEIS
and (iv) the Company shall pay or cause to be paid directly to AEIS the amount
of any Ad Hoc Request Expenses incurred by AEIS, in each case pursuant to the
terms of a separate, mutually agreeable, Cost Reimbursement Agreement between
the Issuer Entities and AEIS, substantially in the form of Exhibit A hereto (the
“Cost Reimbursement Agreement”).
  
The Issuer Entities and Ameriprise specifically acknowledge and agree that the
payments described in clauses (i), (iii) and (iv) of this Section 3 shall be
remitted directly to AEIS, and the payment of Due Diligence Expenses in clause
(ii) of this Section 3 shall be remitted directly to or on behalf of AEIS (as
directed by AEIS), in each case separate and apart from the Selling Commissions
(as defined in the Selected Dealer Agreement) and distribution and stockholder
servicing fees (the “Distribution and Stockholder Servicing Fees”) payable to
Ameriprise under Section 3(d) of the Selected Dealer Agreement. For the
avoidance of doubt, the Issuer Entities acknowledge and agree that such payment
of Cost Reimbursement Compensation to AEIS shall not be paid as a ‘pass-through’
to Ameriprise for payment to AEIS.


4.    The Issuer Entities and Ameriprise acknowledge and agree that the Cost
Reimbursement Compensation shall not be paid to Ameriprise on and after the
Effective Date, other than those amounts incurred prior to the Effective Date
and (ii) all Selling Commissions and Distribution and Stockholder Servicing Fees
payable to Ameriprise pursuant to Section 3(d) of the Selected Dealer Agreement
on an after the Effective Date shall continue to be remitted directly to
Ameriprise pursuant to the terms of the Selected Dealer Agreement.


5.    The Issuer Entities and Ameriprise acknowledge and agree that the total
compensation paid to Ameriprise and AEIS by the Issuer Entities in connection
with the Offering pursuant to the Selected Dealer Agreement as amended by this
Amendment and the Cost Reimbursement Agreement shall not exceed the limitations
prescribed by FINRA, including the 10% limitation prescribed by FINRA Rule 2310
on compensation of participating broker-dealers, which is calculated with
respect to the gross proceeds from sales of Shares by Ameriprise (except for
Shares sold pursuant to the DRIP). The Company, the Dealer Manager and
Ameriprise agree to monitor the payment of all fees and expense reimbursements
to assure that FINRA limitations are not exceeded. Accordingly, if at any time
the Company determines in good faith that any payment to Ameriprise pursuant to
the Selected Dealer Agreement as amended by this Amendment and/or any payment to
AEIS pursuant to the Cost Reimbursement Agreement could result in a violation of
the applicable FINRA regulations, the Company or the Dealer Manager shall
promptly notify Ameriprise, and the Company, the Dealer Manager and Ameriprise
agree to cooperate with each other to implement such measures as they determine
are necessary to ensure continued compliance with applicable FINRA regulations.
However, nothing in this Amendment shall relieve Ameriprise of its obligations
to comply with FINRA Rule 2310.




2

--------------------------------------------------------------------------------





6.     The Issuer Entities and Ameriprise acknowledge and agree that on and
after the Effective Date, the representations, warranties and covenants made to
Ameriprise under Section 2(kk) of the Selected Dealer Agreement shall be of no
further force and effect and the Company shall not be required under Section
2(kk) of the Selected Dealer Agreement to notify Ameriprise of or deliver to
Ameriprise any documents or other information. On and after the Effective Date,
pursuant to the Cost Reimbursement Agreement, the representations, warranties
and covenants made by the Issuer Entities under Section 2(kk) of the Selected
Dealer Agreement (before it was amended by this Amendment) shall be made to
AEIS. For the avoidance of doubt, subject to AEIS’s execution and delivery to
the Company and the Independent Valuation Firm (as defined in Section 2(kk) of
the Selected Dealer Agreement) of an access and confidentiality agreement,
substantially in the form attached to the Selected Dealer Agreement as Exhibit
D, AEIS shall be permitted to share any documents and other information provided
to it pursuant to Section 2(kk) of the Selected Dealer Agreement with
Ameriprise, and, following the Company’s disclosure of the valuation in the SEC
Disclosure Documents (as defined in Section 2(kk) of the Selected Dealer
Agreement), and subject to the fair disclosure requirements of Regulation FD and
to the provisions of any non-disclosure agreement between AEIS and the
Independent Valuation Firm, nothing shall preclude Ameriprise from providing the
name of the Independent Valuation Firm and/or a summary of its review to its
clients and/or its financial advisors.


7.     Section 7 of the Selected Dealer Agreement is hereby amended such that on
and after the Effective Date, any document required to be delivered to
Ameriprise under Section 7 shall be required to be delivered to both Ameriprise
and AEIS.


8.    Section 8(d) of the Selected Dealer Agreement is hereby superseded and
replaced with the following:
d) Contribution. Subject to the limitations and exceptions set forth in
Section 8(a) hereof and in order to provide for just and equitable contribution
where the indemnification provided for in this Section 8 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, liabilities, claims, damages or expenses (or
actions in respect thereof) referred to therein (collectively, “Losses”), except
by reason of the terms thereof, the Issuer Entities on the one hand and
Ameriprise on the other shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses (or actions in respect thereof) in
such proportion as is appropriate to reflect the relative benefits received by
each of the Issuer Entities, on the one hand, and Ameriprise on the other from
the Offering based on the public offering price of the Shares sold and the
Selling Commissions, Distribution and Stockholder Servicing Fees and Cost
Reimbursement Compensation received by Ameriprise and/or AEIS with respect to
such Shares sold. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law, then each applicable
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative benefits referred
to above but also the relative fault of the Issuer Entities, on the one hand and
Ameriprise on the other in connection with the statements or omissions which
resulted in such Losses (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative benefits received by the Issuer
Entities, on the one hand and Ameriprise on the other shall be deemed to be in
the same proportion as (a) the sum of (i) the aggregate net compensation
retained by the Issuer Entities and their affiliates for the purchase of Shares
sold by Ameriprise and (ii) total proceeds from the Offering (net of the Selling
Commissions, Distribution and Stockholder Servicing Fees and Cost Reimbursement
Compensation paid to Ameriprise and/or AEIS but before deducting expenses)
received by the Company from the sale of Shares by Ameriprise bears to (b) the
Selling Commissions, Distribution and Stockholder Servicing Fees and Cost
Reimbursement Compensation retained by Ameriprise and/or AEIS. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by an Issuer Entity, on the one
hand or Ameriprise on the other. The Issuer Entities agree with Ameriprise that
it would not be just and equitable if contribution pursuant to this subsection
(d) were determined by pro rata allocation, or by any other method of allocation
which does not take account of the equitable considerations referred to above in
this subsection (d). The amount paid or payable by an indemnified party as a
result of the Losses referred to above in this subsection (d) shall be deemed to
include


3

--------------------------------------------------------------------------------





any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), Ameriprise shall not be
required to contribute any amount in excess of the amount by which the total
price at which the Shares subscribed for through Ameriprise were offered to the
subscribers exceeds the amount of any damages which Ameriprise has otherwise
been required to pay by reason of any such untrue or alleged untrue statement or
omission or alleged omission. Further, in no event shall the amount of
Ameriprise’s contribution to the liability exceed the aggregate Selling
Commissions, Distribution and Stockholder Servicing Fees, Cost Reimbursement
Compensation and any other compensation retained by Ameriprise and/or AEIS from
the proceeds of the Offering. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act or Section 10(b) of
the Exchange Act, as amended) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of this
Section, any person that controls Ameriprise within the meaning of Section 15 of
the Securities Act shall have the same right to contribution as Ameriprise, and
each person who controls the Company within the meaning of Section 15 of the
Securities Act shall have the same right to contribution as the Company.


9.    Except as set forth in this Amendment, all of the provisions of the
Selected Dealer Agreement shall continue in full force and effect in accordance
with their terms.


[signature page follows]


4

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have hereto executed this Agreement as of
the date first above written.


HINES GLOBAL REIT II, INC.




By: /s/ Sherri W. Schugart_______________
                        
Name: Sherri W. Schugart
Title: President and Chief Executive Officer






HINES SECURITIES, INC.


By: /s/ Frank Apollo___________________


Name: Frank Apollo
Title: Senior Managing Director




                        
HINES GLOBAL REIT II ADVISORS LP
            
By: Hines Global REIT II Advisors GP LLC, its general partner
By: /s/ C. Hastings Johnson_____________


Name: C. Hastings Johnson
Title: Manager







                        
                        


                    
AMERIPRISE FINANCIAL SERVICES, INC.


By: /s/ Frank A. McCarthy____________


Name: Frank A. McCarthy
Title: Senior Vice President and General Manager









